Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 04/27/21 has been considered. 

Status of Claims

As of the claim set provided 12/29/20, claims 1-232 were pending, claims 1-232 were canceled, and a new set of claims 233-252 have been added. Claims 233-252 are pending for examination. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 238-245 and 248-252 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160319256 herein referred to as US’256 and in view of US8815247 herein referred to US’247 as evidenced by Darvin et al. Experimental & Molecular Medicine (2018) 50:165 herein referred to as Darvin
	US’256 discloses SIRPα constructs and uses thereof. (See title). US’256 teaches that the SIRPα constructs can used on various diseases such as cancer. (See US’256 abstract). US’256 teaches that the SIRP-α protein constructs can include attachments to a blocking peptide, an Fc domain monomer, an HSA, an albumin-binding peptide, a polymer, an antibody-binding peptide, and antibody. (See US’256 [0005] and [0006]). 
	US’247 teaches use of a targeted/immunomodulatory fusion proteins. (See title). The invention of US’247 can target one of these immunomodulary components TGFβ, PD-L1, RANK ligand, TGF-βR, PD-1. (See col. 2 lines 23-34). Another part of the invention of US’247 is the targeting moiety which can include an antibody, antibody fragment, scFv or Fc-containing polypeptide that specifically binds a component of a tumor cell, tumor antigen, tumor vasculature, tumor microenvironment, or tumor-infiltrating immune cell. (See col. 2 lines 35-48). 
	Given the prior art, it would be obvious for a person having ordinary skill in the art before the filing date to combine the fusion proteins of US’247 and US’256 to arrive at an isolated molecule comprising a targeting moiety of SIRPα and a ligand trap of TGFβR. One would be motivated to do so because both US’256 and US’247 teach that the invention of the instant application can be combined as a blocking peptide and a Fc-containing polypeptide that specifically binds to a component of a tumor cell. 
	Regarding claim 234, the invention of US’256 can contain a SIRPα targeting moiety that can comprise a blocking peptide, an Fc domain monomer, a HAS, an albumin binding peptide, polymer, an antibody-binding peptide or an antibody. (See US’256 [0005]). US’247 teaches that the fusion protein of the patented invention can include a molecule that binds TGFbR. (See US’247 col. 2 lines 23-34). 
	Regarding claim 235, US’256 teaches an embodiment of their invention contains a SIRPα variant construct that includes a blocking peptide. In this embodiment the blocking peptide binds with higher affinity to a wild-type SIRPα than to the SIRPα variant. (See US’256 [0007]). 
	Regarding claim 236, US’256 teaches the use of a SIRPα variant that can bind to CD47 with higher binding affinity to CD47 on diseased cells and preferential binding at the diseased site. (See US’256 [0005]). 
	Regarding claim 237, US’256 teaches that the SIRPα polypeptide can be either a wild-type SIRPα or a SIRPα variant. (See US’256 [0005]). US’256 defines “SIRP-α D1 domain” to the membrane distal, extracellular domain of SIRPα. (See US’256 [0056]). US’256 teaches that the SIRPα D1 domain is located at the N-terminus of a full-length, wild type SIRPα and mediates binding to CD47. (See [0056]). US’256 also teaches that the term “SIRP-α variant” refers to a polypeptide containing a SIRP-α D1 domain or a CD-47 binding portion of a full-length SIRPα. 
	Regarding claim 238, US’256 teaches that the SIRPα variant can be SEQ ID NO: 3 which matches the claimed structure of SEQ ID NO: 174. See sequence alignment below 

    PNG
    media_image1.png
    530
    698
    media_image1.png
    Greyscale

US’256 teaches that this sequence is one of the ten wild-type human SIRPα variants. (See US’256 [0100]) The invention of US’256 can use wild-type SIRPα structures. (See US’256 [0005]). 
	Regarding claims 239-240, US’247 teaches that the immunomodulary moiety of the invention can include the extracellular ligand-binding domain of transforming growth factor beta receptor TGF-βRII. (See US’247 col. 3 lines 40-45). US’247 teaches that SEQ ID NO:4 of the patent is TGFβRII. (See “Brief description of the Drawings”).  Patented SEQ ID NO: 4 matches that of the claimed SEQ ID NO: 177. See alignment below: 

    PNG
    media_image2.png
    641
    761
    media_image2.png
    Greyscale

	
	Regarding claims 241 and 244-245, the constructs of US’247 teaches that the TGFβRII fusion proteins are joined to a variety of different targeting moieties via a linker. (See “Brief description of the drawings”). In Fig. 1 of US’247 an anti-HER2/neuTGFβRII fusion protein has a linker in italics and the linker is also described as SEQ ID NO:3 of US’247. The linker of US’247 uses the base formula of (GGGGS)n where n =3. US’256 also teaches the same peptide linker. The peptide linker of US’256 is taught to contain flexible amino acid residues of glycine and serine. US’256 teaches that this linker contains the motifs of (GGGGS)n where n is an integer from 1-10. (See US’256 [0164]). 
	Regarding claims 242-243, US’256 teaches that the invention can include a Fc domain monomer. (See [0005]). The Fc domain is defined by US’256 as the protein structure that is found at the C-terminus of an immunoglobulin. US’256 further teaches that an Fc domain includes two Fc monomers that are dimerized by the interaction between the CH3 antibody constant domain. Thus, US’256 teaches that the Fc domain is attached to the C terminus of the antibody which is defined as the CH3 region. (See [0154]). US’256 also teaches that the Fc domain monomer or fragment of the Fc domain may be fused to the N- or C- terminus of a SIRPα variant through conventional genetic or chemical means including a linker. (See [0154])
	 Regarding claim 248, as discussed in the obviousness statement above the motivation for making this isolated molecule would be for the treatment of a tumor. (See US’256 “XVII Methods of Treatment” pg 27 and US’247 col. 16 lines 43-52). 
	Regarding claims 249-251, US’247 teaches that the invention can be used in a method of preventing or treating a neoplastic disease where this method can include administration to a subject one or more fusion proteins of US’247 in combination with another anti-cancer therapy. This anticancer therapy can be a chemotherapeutic, an antibody, a small molecule kinase inhibitor, hormonal agent therapy, cytotoxic agent, targeted therapeutic agent, anti-angiogenic agent, and ionizing radiation. (See US’247 col. 16 lines 43-52). A specific targeted immunostimulatory antibody Bevacizumab, an anti-VEGF mAb, can be given in the method described above. (See US’247 col 17 lines 10-50 and US’247 col. 16 lines 43-52). 
	Regarding claim 252, US’256 states that the fusion protein of the SIRPα variant and the antibody binding protein or peptide may be co-administered with the tumor-specific antibody in a combination therapy. (See US’256 [0120]). A few examples of these tumor-specific antibodies include cetuximab, pembrolizumab, nivolumab, and ipilimumab. (See US’256 [0122]). While US’256 does not state these tumor-specific antibodies are immune checkpoint inhibitors, Darvin teaches that pembrolizumab (PD-1 inhibitor), nivolumab (PD-1 inhibitor), and ipilimumab (CTLA-4 inhibitor) are immune checkpoint inhibitors. (See Darvin “Introduction” 2nd and 3rd paragraphs). 
Claim(s) 246 is rejected under 35 U.S.C. 103 as being unpatentable over US20160319256 herein referred to as US’256 and in view of US8815247 herein referred to US’247 as applied to claim 233 above, and further in view of US20100234572 herein referred to as US’572.
As discussed above US’256 and US’247 in combination teach a targeting moiety comprising a polypeptide that inhibits SIRPα binding to CD47 and a ligand trap comprising an extracellular domain of TGFbR. Claim 246 is further limited by requiring the specific amino acid sequence of SEQ ID NO: 550. There are parts of the sequence that are known in the US’247 and US’256. For SEQ ID NO: 550 amino acid (AA) sequence 1-119 is claimed sequence SEQ ID NO: 174, AA sequence 465-601 is claimed sequence SEQ ID NO: 177, the (GGGGS)n is n=3 and constitutes AAs 449-464. See sequence alignments below. As discussed above claimed SEQ ID NO:174 has been found in the prior art in US’256 as SEQ ID NO:3 and claimed SEQ ID NO: 174 has been found in US’247 as SEQ ID NO:4. (See above claim rejections of claims 238 and 240). AAs 120-449 are not known in the work US’256 or US’247. 

    PNG
    media_image3.png
    722
    819
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    748
    825
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    718
    821
    media_image5.png
    Greyscale


Amino acids AAs 120-449 have been found in the US’572 as SEQ ID NO:2 which is IgG1 constant heavy chain. See the sequence alignment below. The SEQ ID NO: 550 would look: 
Ligand trap (TGFbR)-IgG1 constant heavy chain-(GGGGS)3-SIRPα targeting moiety

    PNG
    media_image6.png
    776
    808
    media_image6.png
    Greyscale

Figure 1 AAs 120-449 of instant app SEQ ID NO: 550 vs. SEQ ID NO:2 of US20100234572. It is noted the entirety of the search isn't show.

    PNG
    media_image7.png
    175
    974
    media_image7.png
    Greyscale

US’572 teaches that the using an IgG domain mediates interaction with the neonatal receptor FcRn and binding to FcRn recycles endocytosed antibody from the endosome back to the bloodstream. US’572 teaches that this process (binding to FcRn) coupled with preclusion of kidney filtration due to the large size of the full-length molecule results in favorable antibody serum half-lives ranging from one to three weeks. It is also taught by US’572 that the binding of Fc to FcRn plays a key role in antibody transport. US’572 teaches that the binding site on Fc for FcRn is also the site at which the bacterial proteins A and G bind and the tight binding by these proteins is typically exploited as a means to purify antibodies by employing protein A or protein G affinity chromatography during protein purification. 
	Given the prior art it would be obvious for one having ordinary skill in the art to add the IgG1 sequence of US’572 to the SIRPα variant of US’256 and the TGFbR ligand trap of US’247. One would be motivated to do so because the inclusion of the IgG Fc increases the half-life of the fusion peptide and for better purification methods to isolate the fusion peptide. 

Allowable Subject Matter

Claim 247 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The sequences of SEQ ID NO: 22 and 390 belong to LC and HC of an anti-CD-47 antibody, respectively. (See instant application Table 1). These sequences are not known in the prior art. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647